                           ** NOT FOR PRINTED PUBLICATION **

                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

LARRY WAYNE LEWIS                                 §

VS.                                               §                  CIVIL ACTION NO. 1:18cv177

WARDEN, FCI BEAUMONT MEDIUM                       §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Larry Wayne Lewis, a federal prisoner, proceeding pro se, brought this petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends the above-styled petition be dismissed without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation were filed by the parties.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct and

the report of the Magistrate Judge is ACCEPTED. A final judgment will be entered in this case in

accordance with the Magistrate Judge’s recommendations.



         So Ordered and Signed
         Apr 9, 2020
